Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7,9,11,13 are allowed.
The following is an examiner’s statement of reasons for allowance:
In claims 7,11,13 the prior art does not disclose a processor that determines a cyclic shift based on addition of an integer value associated with a Hybrid Automatic Repeat request-Acknowledgement (HARQ-ACK) to the cyclic shift index, and generates a sequence based on the cyclic shift; 
when the HARQ-ACK is a 2-bit NACK-NACK, integer value is 0,
when the HARQ-ACK is a 2-bit NACK-ACK, the integer value is 3,
when the HARQ-ACK is a 2-bit ACK-ACK, the integer value is 6, and
when the HARQ-ACK is a 2-bit ACK-NACK, the integer value is 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US pat.9,065,649; Method and Apparatus for Transmitting a Reference Signal in a Wireless Communication System);
Kwak et al. (US Pub.2019/0007175; Method for Transmitting Uplink Signals in a Wireless Communication System for Supporting Short Transmission Time Interval, and Device for Supporting the same).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413